NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WEI LI,                                         No.    17-70051

                Petitioner,                     Agency No. A088-457-575

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**
                              Pasadena, California

Before: BOGGS,*** BEA, and HURWITZ, Circuit Judges.

      Wei Li, a native and citizen of China, petitions for review of a decision of the

Board of Immigration Appeals (“BIA”) dismissing his appeal from the order of an




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
Immigration Judge (“IJ”) denying an application for asylum.1 We have jurisdiction

under 8 U.S.C. § 1252. We grant the petition for review and remand to the BIA for

reconsideration in light of our intervening opinion in Guo v. Sessions, 897 F.3d 1208

(9th Cir. 2018).

        Guo also concerned a Christian Chinese national, and we granted a petition

for review of the BIA’s decision denying the petitioner’s asylum application. Id. at

1217. We concluded, based on similar (albeit not identical) evidence, that “the scope

and seriousness of the government’s practices” compelled a finding of past religious

persecution. Id. at 1211–12, 1215–16. We also distinguished Guo’s circumstances

from those in Gu v. Gonzales, 454 F.3d 1014 (9th Cir. 2006), in which we denied a

petition for review from a Chinese Christian claiming religious persecution, id. at

1022.

        The government argues that this case is controlled by Gu, not Guo. Because

the BIA did not have the benefit of Guo when it rendered its decision, we remand to

allow the BIA to address in the first instance the application of Guo to Li’s asylum

application.

        PETITION FOR REVIEW GRANTED; REMANDED.



1
       Li also applied for withholding of removal and protection under the
Convention Against Torture (“CAT”). The BIA found that Li waived any challenge
to the IJ’s denial of withholding of removal and CAT protection, and Li’s petition
for review does not argue otherwise.

                                         2